DETAILED ACTION
Amendment and Request for Continued Examination received 29 January 2021 is acknowledged.  Claims 34-48 are pending and have been considered as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-38, 41, 44-45, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No. 2018/0093631) in view of Hong (US Pub. No. 2013/0085640).

As per Claim 34, Lee discloses a parking control method (as per operation of system 750) for controlling a vehicle (100) to park on a basis of an operation command acquired from inside or outside of the vehicle (100) (¶58-70, 219-236, 345-354), the parking control method (as per operation of system 750) comprising:
making a determination whether or not an occupant is present inside a vehicle interior of the vehicle (100) (Fig. 14B, ¶345-354); and
when a determination is made that no occupant is present inside the vehicle interior of the vehicle (100), automatically controlling (Fig. 14B, ¶345-354) the vehicle (100) so that
a target speed (as per “parking speed”) at a position at which the vehicle (100) is estimated to come into contact with an end of the parking space (Fig. 14B) is higher (as per “improving the parking speed” in ¶348) than when a determination is made that an occupant is present inside the vehicle interior of the vehicle (100) (Fig. 14B, ¶345-354).
Lee does not expressly disclose wherein:
the end of the parking space is defined by a curbstone; and
the vehicle is automatically controlled so that the vehicle is stopped, and the parking control is completed, at a first position relative to the curbstone that is different from a second position at which the vehicle is stopped and the parking control is completed when an occupant is present inside the vehicle.
Hong discloses a vehicle control system in which a vehicle is automatically controlled (as per control unit 600) to park at a specified location within a parking zone (Fig. 1; ¶8-10, 24-27), wherein:
the end of the parking space is defined by a curbstone (“a curb or a wall surface” in ¶8-10; ¶24-27); and

In this way, the system of Hong operates to increase an occupant’s parking convenience and decrease waste (¶10, 16).  Like Lee, Hong is concerned with vehicle control systems.
Therefore, from these teachings of Lee and Hong, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hong to the system of Lee since doing so would enhance the system by increasing an occupant’s parking convenience and decreasing waste.

As per Claim 35, the combination of Lee and Hong teaches or suggests all limitations of Claim 34.  Lee further discloses wherein when a determination is made that no occupant is present inside the vehicle interior of the vehicle (100), the vehicle (100) is controlled so that a behavior (as per deceleration start time) of the vehicle (100) is emphasized than when a determination is made that an occupant is present inside the vehicle interior of the vehicle (100) (Fig. 14B, ¶345-354).

As per Claim 36, the combination of Lee and Hong teaches or suggests all limitations of Claim 34.  Lee further discloses wherein when a determination is made that no occupant is present inside the vehicle interior of the vehicle (100), the vehicle (100) is controlled so that a parking operation time (as per “improving the parking speed” in ¶348) required for completion of the parking is shortened than when a determination is made that an occupant is present inside the vehicle interior of the vehicle (100) (Fig. 14B, ¶345-354).



As per Claim 38, the combination of Lee and Hong teaches or suggests all limitations of Claim 34.  Lee further discloses wherein when a determination is made that no occupant is present inside the vehicle interior of the vehicle (100), the vehicle (100) is controlled so that a speed of the vehicle is increased (as per “improving the parking speed” in ¶348) than when a determination is made that an occupant is present inside the vehicle interior of the vehicle (100) (Fig. 14B, ¶345-354).

As per Claim 41, the combination of Lee and Hong teaches or suggests all limitations of Claim 34.  Lee further discloses wherein for a parameter that is used for calculation of a target speed (as per “improving the parking speed” in ¶348) when the vehicle (100) is stopped and that relates to a deceleration time from start of deceleration to stop of the vehicle (100) (Fig. 14B, ¶345-354),
the target speed (as per “improving the parking speed” in ¶348) for the vehicle (100) to park is calculated through setting a second deceleration time (as per “deceleration start time”) when a determination is made that no occupant is present inside the vehicle interior of the vehicle (100) to a shorter value than a first deceleration time when a determination is made that an occupant is present inside the vehicle interior of the vehicle (100) (Fig. 14B, ¶345-354), and
the vehicle (100) is controlled on a basis of the target speed (Fig. 14B, ¶345-354).


the target speed for the vehicle (100) to park is calculated (Fig. 14B, ¶345-354).
Lee does not expressly disclose setting a stop position margin to a parking completion point for the vehicle to a smaller value than when a determination is made that an occupant is present inside the vehicle interior of the vehicle.
Hong discloses a vehicle control system in which a vehicle is automatically controlled (as per control unit 600) to park at a specified location within a parking zone (Fig. 1; ¶8-10, 24-27) that operates by setting a stop position margin to a parking completion point for the vehicle to a smaller value (as per S106) than when a determination is made that an occupant is present (as per YES at S107/S109) inside the vehicle interior of the vehicle (Figs. 1, 5; ¶8-10, 25-28, 37-44).  In this way, the system of Hong operates to increase an occupant’s parking convenience and decrease waste (¶10, 16).  Like Lee, Hong is concerned with vehicle control systems.
Therefore, from these teachings of Lee and Hong, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hong to the system of Lee since doing so would enhance the system by increasing an occupant’s parking convenience and decreasing waste.

As per Claim 45, the combination of Lee and Hong teaches or suggests all limitations of Claim 34.  Lee further discloses wherein in a case of evaluating the parking control using an evaluation function in which weighting parameters are shortness of a time required for the parking and smoothness of a behavior of the vehicle (100) (Fig. 14B, ¶345-354), when a determination is made that no occupant is present inside the vehicle interior,

the weighting parameter of the smoothness of the behavior of the vehicle is set to a lower value than when a determination is made that an occupant is present inside the vehicle interior of the vehicle (100) (Fig. 14B, ¶345-354).

As per Claim 47, the combination of Lee and Hong teaches or suggests all limitations of Claim 34.  Lee further discloses wherein when the operation command is acquired from outside of the vehicle interior of the vehicle (100), a determination is made that no occupant is present inside the vehicle interior of the vehicle (100) (Figs. 1, 7, 14B, ¶58-70, 159, 219-236, 345-354).

As per Claim 48, Lee discloses parking control apparatus (Figs. 1, 7; ¶58-70, 219-236) comprising:
a processor (170, 700) configured to control the a vehicle (100) in accordance with an operation command acquired from inside or outside of a vehicle (100) (Figs. 1, 7; ¶58-70, 73, 159-177, 219-236, 345-354), the processor (170, 700) being configured to:
make a determination whether or not an occupant is present inside a vehicle interior of the vehicle (100) (Fig. 14B, ¶345-354); and 
when a determination is made that no occupant is present inside the vehicle interior of the vehicle (100), automatically control (Fig. 14B, ¶345-354) the vehicle (100) so that
a target speed (as per “parking speed”) at a position at which the vehicle comes into contact with an end of the parking space (Fig. 14B) is higher (as per “improving the parking speed” in ¶348) than when a determination is made that an occupant is present inside the vehicle interior of the vehicle (100) (Fig. 14B, ¶345-354).

the of the parking space is defined by a curbstone: and
wherein the processor is configured to automatically control the vehicle so that the vehicle is stopped, and the parking control is completed, at a first position relative to the curbstone that is different from a second position at which the vehicle is stopped and the parking control is completed when an occupant is present inside the vehicle.
Hong discloses a vehicle control system in which a vehicle is automatically controlled (as per control unit 600) to park at a specified location within a parking zone (Fig. 1; ¶8-10, 24-27), wherein:
the end of the parking space is defined by a curbstone (“a curb or a wall surface” in ¶8-10; ¶24-27); and
wherein the processor (600) is configured to automatically control the vehicle so that the vehicle is stopped, and the parking control is completed, at a first position (as per S106) relative to the curbstone (“a curb or a wall surface” in ¶8-10) that is different from a second position (as per S108/S110) at which the vehicle is stopped and the parking control is completed when an occupant (NO at S105) is present inside the vehicle (Figs. 1, 5; ¶8-10, 25-28, 37-44).
In this way, the system of Hong operates to increase an occupant’s parking convenience and decrease waste (¶10, 16).  Like Lee, Hong is concerned with vehicle control systems.
Therefore, from these teachings of Lee and Hong, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hong to the system of Lee since doing so would enhance the system by increasing an occupant’s parking convenience and decreasing waste.

Claims 39-40 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No. 2018/0093631) in view of Hong (US Pub. No. 2013/0085640), further in view of Hueger (US Pub. No. 2011/0004375).


the target route for the vehicle (100) to park is calculated through setting a second parameter (parking speed) used when a determination is made that no occupant is present inside the vehicle interior of the vehicle (100) to a higher value than a first parameter (parking speed) used when a determination is made that an occupant is present inside the vehicle interior of the vehicle (100) (Fig. 14B, ¶345-354), and
the vehicle (100) is controlled on a basis of the target route (100) (Fig. 14B, ¶345-354).
Lee does not expressly disclose wherein for any one or more of parameters among parameters including a maximum curvature, a maximum curvature change rate, and an upper limit steering speed that are used for calculation of a target route for the vehicle.
Hueger discloses a vehicle control system in which an assisted parking device (¶22-32) operates to govern parking activity according to specified parking phases (P1, P2, P3) (Fig. 1; ¶35-41).  Specified parking phases (P1, P2) have an associated maximum speed (¶38-39).  As such, Hueger discloses wherein for any one or more of parameters among parameters including a maximum curvature, a maximum curvature change rate, and an upper limit steering speed (as per speeds during P1, P2) that are used for calculation of a target route for the vehicle.  In this way, parking speed in straight and turning phases is limited in a way that is linked to passenger comfort (¶38-39, 41).  Like Lee, Hueger is concerned with vehicle control systems.
Therefore, from these teachings of Lee, Hong, and Hueger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hueger to the system of Lee as modified in view of Hong since doing so would enhance the system by improving passenger comfort.


the target speed for the vehicle (100) to park is calculated through setting a second parameter (parking speed) used when a determination is made that no occupant is present inside the vehicle interior of the vehicle (100) to a higher value than a first parameter (parking speed) used when a determination is made that an occupant is present inside the vehicle interior of the vehicle (100) (Fig. 14B, ¶345-354), and
the vehicle (100) is controlled on a basis of the target speed (Fig. 14B, ¶345-354).
Lee does not expressly disclose wherein for any one or more of parameters among parameters including an upper limit acceleration, an upper limit yaw rate, an upper limit lateral acceleration, an upper limit steering speed, an upper limit acceleration jerk, an upper limit deceleration, and an upper limit deceleration jerk that are used for calculation of a target speed of the vehicle.
Hueger discloses a vehicle control system in which an assisted parking device (¶22-32) operates to govern parking activity according to specified parking phases (P1, P2, P3) (Fig. 1; ¶35-41).  Specified parking phases (P1, P2) have an associated maximum speed (¶38-39).  As such, Hueger discloses wherein for any one or more of parameters among parameters including an upper limit acceleration, an upper limit yaw rate, an upper limit lateral acceleration, an upper limit steering speed (as per speeds during P1, P2), an upper limit acceleration jerk, an upper limit deceleration, and an upper limit deceleration jerk that are used for calculation of a target speed of the vehicle.  In this way, parking speed in straight and turning phases is limited in a way that is linked to passenger comfort (¶38-39, 41).  Like Lee, Hueger is concerned with vehicle control systems.
Therefore, from these teachings of Lee, Hong, and Hueger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hueger to the 

As per Claim 46, the combination of Lee and Hong teaches or suggests all limitations of Claim 45.  Lee does not expressly disclose wherein the smoothness of the behavior of the vehicle is obtained using any one or more of a longitudinal speed jerk, a lateral speed jerk, and a yaw jerk.
Hueger discloses a vehicle control system in which an assisted parking device (¶22-32) operates to govern parking activity according to specified parking phases (P1, P2, P3) (Fig. 1; ¶35-41).  Specified parking phases (P1, P2) have an associated maximum speed (¶38-39) and corresponding levels of jerkiness.  As such, Hueger discloses wherein the smoothness of the behavior of the vehicle is obtained using any one or more of a longitudinal speed jerk, a lateral speed jerk, and a yaw jerk.  In this way, parking speed in straight and turning phases is limited in a way that is linked to passenger comfort (¶38-39, 41).  Like Lee, Hueger is concerned with vehicle control systems.
Therefore, from these teachings of Lee, Hong, and Hueger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hueger to the system of Lee as modified in view of Hong since doing so would enhance the system by improving passenger comfort.

Allowable Subject Matter
Claims 42 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered as follows.
Applicant argues that claim interpretation under 35 USC 112(f) is moot in view of the amendments (page 7 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, claim interpretation under 35 USC 112(f) is not maintained.
Applicant argues that the rejections under 35 USC 102 are moot in view of the amendments (page 7 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these rejections are not maintained.
Applicant argues that the rejection of Claim 34 under 35 USC 103 should not be maintained because “Lee is silent as to automatically adjusting/setting the stopping location of the vehicle, to complete the parking operation, based on whether an occupant is in the vehicle” (page 8 of amendment).  This argument is persuasive.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that the rejection of Claim 34 under 35 USC 103 should not be maintained because “Hueger is silent as to automatically adjusting/setting the stopping location of the vehicle, to complete the parking operation, based on whether an occupant is in the vehicle” (page 8 of Amendment).  This argument is persuasive.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that the rejection of Claim 34 under 35 USC 103 should not be maintained because “the combination of Lee with Hueger does not teach or suggest at least the features of ‘automatically controlling the vehicle so that . . . the vehicle is stopped, and the parking control is completed, at a first position relative to the curbstone that is different from a second position at which the vehicle is stopped and the parking control is completed when an occupant is present inside the vehicle’” (page 8-9 of Amendment).  This argument is persuasive.  However, the amendments necessitated the new ground(s) of rejection presented above.

Applicant argues that the rejection of Claim 34 under 35 USC 103 should not be maintained because “Gieseke is silent as to automatically adjusting/setting the stopping location of the vehicle, to complete the parking operation, based on whether an occupant is in the vehicle” (page 9 of Amendment).  This argument is persuasive.  However, the amendments necessitated the new ground(s) of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jackson (US Patent No. 8,527,146) discloses a vehicle control system.  Driversed.com (“Parking on a Hill"; driversed.com/driving-information/driving-techniquest/parking-on-a-hill.aspx; available 9 August 2014), Gieseke (US Pub. No. 2015/0344028), and Stefan (US Pub. No. 2017/0139415) discloses parking systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664